Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered June 27, 2000, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to time served and five years’ probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. Defendant’s challenge to the sufficiency of the evidence supporting the element of intent to cause physical injury (Penal Law § 120.05 [2]) is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the requisite intent could be readily inferred from defendant’s actions.
The prosecutor’s summation did not deprive defendant of a fair trial. The only summation claim that defendant has even arguably preserved is his challenge to the prosecutor’s comment on the meaning of a plea of not guilty. The remark in question was not prejudicial, and any prejudice was cured by the court’s curative instruction (see People v Santiago, 52 NY2d 865 [1981]). Defendant’s remaining summation claims are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur — Mazzarelli, J.P., Andrias, Sullivan, Nardelli and McGuire, JJ.